                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
RENZER BELL,                                                        DOC #: _________________
                                                                    DATE FILED: 1/22/2019
                       Plaintiff,

               -against-                                             17 Civ. 7762 (AT) (DCF)

ANDREW MICHAEL KOSS, a/k/a MICHAEL KOSS,                                     ORDER
DR. KAIN KUMAR, SHARMINI KUMAR, JOHN
DOE, EXOTIC EURO CARS, and “ABC
CORPORATIONS” being unknown, and fictitious at this
time,

                Defendants.
ANALISA TORRES, District Judge:

        On January 22, 2020, Plaintiff, who is proceeding pro se, moved for leave to amend the
complaint. ECF No. 121. As the Court explained in its order dated December 5, 2019, this
action is stayed pursuant to 11 U.S.C. § 362, and any request to lift that stay must be made to the
bankruptcy court, not to this Court. December 5 Order at 2, ECF No. 119. The automatic stay
imposed by 11 U.S.C § 362 prevents the “continuation, including the issuance or employment of
process,” of this action. That means that Plaintiff cannot amend the complaint. See, e.g.,
Sanchez v. El Rancho Sports Bar Corp., No. 13 Civ. 5119, 2015 WL 3999161, at *2 (S.D.N.Y.
June 30, 2015) (“[B]ecause of the bankruptcy stay, Plaintiffs cannot amend the Complaint.”).
Indeed, until Exotic Euro Cars’ bankruptcy case has concluded, the only filings made in this
matter should be the status letters ordered by the Court in its December 5 Order. December 5
Order at 3–4.

       Accordingly, Plaintiff’s motion is DENIED. The Clerk of Court is directed to mail a
copy of this order to Plaintiff pro se.


       SO ORDERED.

Dated: January 22, 2020
       New York, New York
